Citation Nr: 0432767	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-22 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right shoulder hypertrophy, with partial tear of the 
supraspinatus and subscapular muscles.  

2.  Entitlement to an initial compensable evaluation for left 
ankle fracture with surgical repair and degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to November 
2000 with 15 years and 3 months prior active duty service.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The August 2002 rating decision, in 
pertinent part, granted service connection for 
acromioclavicular hypertrophy, right shoulder with partial 
tear of supraspinatus and subscapular muscles and fracture of 
the left ankle with surgical repair with degenerative 
changes.  Noncompensable (zero percent) disability 
evaluations were assigned.  The veteran filed a notice of 
disagreement in September 2002.  The RO issued a statement of 
the case in March 2003 and received the veteran's substantive 
appeal in August 2003.  

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected right shoulder and 
left ankle disabilities, the Board has characterized these 
issues in accordance with the decision in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (appeals from original awards 
are not to be construed as claims for increased ratings), 
which requires consideration of the evidence since the 
effective date of the grant of service connection.

In May 2004, the veteran testified during a hearing at the RO 
before the undersigned Veterans Law Judge.  The veteran 
submitted additional evidence at the hearing accompanied by a 
waiver of initial RO review of the evidence.  38 C.F.R. 
§ 20.1304.  A transcript of the proceeding is associated with 
the claims folder.  



FINDINGS OF FACT

1.  The veteran's postoperative residuals of a rotator cuff 
tear are characterized by arthritic changes and pain upon arm 
motion above shoulder level.  

2.  Prior to August 1, 2003, the veteran's left ankle 
disability is characterized by x-ray evidence of arthritic 
changes, but without objective evidence of limited motion, 
swelling, muscle spasm or painful motion.  

3.  Since August 1, 2003, the veteran's left ankle disability 
is characterized by marked limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for 
right shoulder hypertrophy, with partial tear of the 
supraspinatus and subscapular muscles have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5202 (2004).  

2.  The criteria for an initial compensable evaluation for 
left ankle fracture with surgical repair and degenerative 
changes have not been met, for the period from December 31, 
2001, through July 31, 2003.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5271 (2004).  

3.  The criteria for a 20 percent evaluation for left ankle 
fracture with surgical repair and degenerative changes have 
been met, for the period from August 1, 2003.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5271 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
(2001), which became effective on November 9, 2000, during 
the appeal's pendency.  The VCAA redefined VA's duty to 
assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminated the requirement that a claim be 
"well grounded". 

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of an October 2003 letter, 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that he needed to send to VA in order to 
substantiate the claims, as well as the types of evidence VA 
would assist in obtaining.  In addition, the veteran was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  Finally, the letter advised the 
veteran of the evidence it had received in connection with 
the claims.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran were not given prior 
to the first AOJ adjudication of the claims, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran's service medical records are 
associated with the claims folder.  VA treatment and private 
treatment records are associated with the claims folder.  
Moreover, in February 2002, the veteran was afforded VA 
examination in connection with the claims.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

The veteran's service medical records reflect that in 1988 he 
sustained partial tears of the supraspinatus and subscapular 
muscles of the right shoulder after lifting weights.  The 
further reflect that in 1988, the veteran fractured his left 
ankle, which necessitated additional surgical repair in 1994.  

In February 2002, the veteran was afforded a VA examination 
in connection with his then pending claims for service 
connection.  With respect to his right shoulder, the veteran 
complained of intermittent pain in the acromioclavicular 
area.  He did not report any difficulty with the left ankle.  
A physical examination revealed a tender right 
acromioclavicular joint.  The diagnoses were 
acromioclavicular hypertrophy on the right with 10 percent 
loss of function, partial tear of the right supraspinatus and 
right subscapular muscles, mild, with no loss of function, 
and fracture of the left (erroneously referred in the 
examination report as "right") ankle with surgical repair, 
degenerative changes noted by x-ray report.  

A March 2003 MRI of the right shoulder revealed evidence 
compatible with a complete rotator cuff centrally and 
anteriorly.  Degenerative changes were seen at the 
acromioclavicular joint.  

Treatment records from L. H., III, M.D., reflect that the 
veteran was initially seen for treatment in March 2003 with 
complaints of a painful right shoulder.  Upon physical 
examination, there was a lot of pain upon passive or active 
abduction.  The arm was neurovascularly intact.  The 
acromioclavicular joint was not significantly tender.  The 
impingement sign was quite severe with pain.  The diagnoses 
were full thickness rotator cuff tear of the right shoulder 
and advanced acromioclavicular joint arthrosis.  He was 
advised to undergo surgery.  

On April 8, 2003, the veteran underwent a surgical 
exploration of the right rotator cuff, acromioplasty, 
excision of the distal clavicle and open rotator cuff repair.  

A post-surgical note in April 2003 noted that the veteran was 
doing "amazingly well".  A note in June 2003 indicated that 
he was doing pretty well.  The condition was improving and 
strength was getting better.  A July 2003 note indicated that 
he was approaching full range of motion and had good 
strength.  He did have impairment as the result of the 
rotator cuff tear, residual weakness, and slight loss of 
motion.  The examiner rated the physical impairment at 10 
percent of the arm.  

On August 1, 2003, the veteran was seen for a private 
evaluation of his left ankle.  He provided the examiner 
copies of some medical information from the VA.  The veteran 
complained that the left ankle was painful, swollen and had 
the sensation of giving away.  Upon physical examination, the 
veteran displayed no limp while walking.  The left ankle was 
a little puffy, particularly medially.  He had local 
tenderness over the medial malleolar and anterior ankle joint 
area.  The examiner noted that the ankle lacked 20 degrees of 
plantar flexion and 25 degrees of dorsiflexion.  X-rays 
revealed a severe irregularity at the tip of the medial 
malleolus compatible with old trauma.  

During VA treatment in January 2004, the veteran still had 
significant limitation of motion of the right shoulder.  
Right shoulder abduction was intermittently painful.  
Rotation was moderately limited.  The left ankle was markedly 
limited in dorsiflexion, eversion and inversion.  He also had 
a moderate amount of effusion.  `

Finally, in May 2004, the veteran testified that he still had 
pain in his right shoulder.  He stated that lifting the arm 
above shoulder level caused significant pain.  He reported 
that he had severe pain when he tried to walk or take long 
strides.  He stated that the pain in the ankle caused him to 
have an altered gait.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126. 

A.  Right Shoulder

The veteran's right shoulder condition is rated as non-
compensably disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5202.  Diagnostic Code 5299-5202 
indicates an unlisted condition rated by analogy to other 
impairment of the humerus.  38 C.F.R. § 4.20.  Under 
Diagnostic Code 5202, when the disability is manifested by 
recurrent dislocation of the shoulder at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements or with infrequent episodes and guarding of 
movement only at the shoulder level warrants a minimum 20 
percent evaluation for the minor upper extremity.  For 
malunion of the shoulder joint with marked or moderate 
deformity a minimum 20 percent evaluation is warranted for 
the minor upper extremity.  Diagnostic Code 5202.  

In this matter, there is no competent evidence to show that 
there is malunion of the humerus or recurrent dislocation of 
the scapulohumeral joint.  As such, a compensable evaluation 
pursuant to Diagnostic Code 5202 is not warranted.  

However, since the veteran's service-connected disability 
currently involves degenerative joint disease and is 
manifested by some limitation of motion, the Board finds that 
alternative ratings under Diagnostic Code 5003 (degenerative 
arthritis), Diagnostic Code 5201 (limitation of motion of the 
arm) are also appropriate.  See Butts v. Brown, 5 Vet. App. 
532 (1993).  

Diagnostic Codes 5003 and 5201 allow for a rating based on 
limitation of motion. Diagnostic Code 5201 provides for a 20 
percent rating for limitation of motion of the arm to 
shoulder level.  Higher ratings are warranted for more severe 
limitation of motion of the arm.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2003).  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  When the limitation of motion 
of the specific joint or joints involved is non-compensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion to be 
combined, not added under Diagnostic Code 5003.  

In this case, the veteran testified that he could lift his 
arm above shoulder level, but with pain.  However, the 
objective medical evidence, in particular, the post-surgical 
notes indicated that the veteran was "approaching full range 
of motion".  As such, while the veteran's right shoulder 
condition clearly results in some limitation of motion and 
painful motion, the evidence does not show that the arm is 
limited to shoulder level.  As such, a compensable evaluation 
is not warranted pursuant to Diagnostic Code 5201.  

Nevertheless, there is x-ray evidence of arthritis in the 
joint.  As the limitation of motion of the specific joint 
involved is non-compensable under Diagnostic Code 5201, a 
rating of 10 percent is for application.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

The Board has given careful consideration to the contentions 
that an increased rating is warranted due to complaints of 
pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 10 
percent rating contemplates complaints of pain, especially on 
extended use.  38 C.F.R. § 4.59.  There is no showing of any 
other functional impairment that would warrant a higher 
rating for the complaints of pain.  

B.  Left Ankle

The veteran's left ankle disability is rated as non-
compensably disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5271.  Diagnostic Code 5010 contemplates 
arthritis, due to trauma, substantiated by x-ray findings.  
Such is rated under the rating formula for degenerative 
arthritis under Diagnostic Code 5003.  Under such Diagnostic 
Code, arthritis is rated on the basis of limitation of motion 
of the specific joint.  When the limitation of motion of the 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  In the absence of 
limitation of motion, a 10 percent evaluation is warranted 
when there is x-ray evidence of involvement in 2 or more 
major joints or 2 or more minor joint groups.  Limited motion 
of the ankle is governed by Diagnostic Code 5271.  Under such 
Diagnostic Code limited motion of the ankle that is moderate 
warrants a 10 percent evaluation.  Limited motion that is 
marked warrants a 20 percent evaluation.  

In this matter the Board finds that "staged" ratings are 
appropriate.  Fenderson, supra.  In this respect for the 
period prior to August 1, 2003, the evidence reflects that 
the left ankle disability is characterized by degenerative 
changes substantiated by x-ray findings.  The evidence does 
not show, however, that the ankle resulted in limitation of 
motion.  Moreover, prior to August 1, 2003, there are no 
objective findings of limited motion, swelling, muscle spasm 
or painful motion of the left ankle.  The arthritis was 
confined to one major joint.  See generally, 38 C.F.R. 
§ 4.45(f).  As such, for the period prior to August 1, 2003, 
a compensable evaluation is not warranted.  

For the period since August 1, 2003, the competent medical 
evidence reflects that the ankle disability is characterized 
by marked limitation of motion.  In this regard, the private 
examiner on August 1, 2003, noted that the ankle lacked 20 
degrees of plantar flexion and 25 degrees of dorsiflexion.  
As set forth at 38 C.F.R. § 4.71, Plate II, the normal range 
of motion of the ankle is from 0 to 20 degrees of 
dorsiflexion, and from 0 to 45 degrees of plantar flexion.  
Additionally, in January 2004, a VA examiner noted that the 
ankle was markedly limited in dorsiflexion, eversion and 
inversion.  Considering these findings, as well as the 
veteran's subjective complaints of functional limitation due 
to pain, since August 1, 2003, the criteria for a 20 percent 
evaluation pursuant to Diagnostic Code 5271 have been met.  

In making this determination, the Board has considered 
whether a rating in excess of 20 percent is warranted.  
However, a 20 percent evaluation is the highest evaluation 
under Diagnostic Code 5271 and there is no competent evidence 
to show that the ankle results in ankylosis.  Thus, a higher 
evaluation is not warranted under Diagnostic Code 5270.  The 
Board finds that the overall functional impairment due to 
pain, weakness and fatigability of the ankle most closely 
approximates the criteria for the 20 percent disability 
evaluation assigned herein.  

In sum, the Board concludes that, since August 1, 2003, the 
veteran is entitled to a 20 percent rating for his left ankle 
disability.  In making this determination the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) (West 
2002).  



(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a 10 percent disability rating for right 
shoulder hypertrophy, with partial tear of the supraspinatus 
and subscapular muscles, is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

Entitlement to an initial compensable disability rating for 
left ankle fracture with surgical repair and degenerative 
changes is denied, for the period from December 31, 2001, 
through July 31, 2003.  

Entitlement to a 20 percent disability rating for left ankle 
fracture with surgical repair and degenerative changes is 
granted, for the period from August 1, 2003, subject to the 
laws and regulations governing the award of monetary 
benefits. 



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



